         Case 1-19-45511-cec    Doc 22      Filed 11/05/19     Entered 11/05/19 18:48:19




WHITE & CASE LLP
1221 Avenue of the Americas
New York, NY 10020
Telephone: (212) 819-8200
Facsimile: (212) 354-8113
Kimberly A. Havlin
Elizabeth Feld
Rashida J. Adams
Counsel to HNA Training Center NY LLC


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                   )
In re:                                             )      Chapter 11
                                                   )
ZVG @ PALISADES LLC,                               )      Case No. 19-45511 (CEC)
                                                   )
                                                   )
                     Debtor.                       )
                                                   )


                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK                    )
                                     )SS:
COUNTY OF NEW YORK                   )

I, Katelynn Pan, being duly sworn, depose and say that:

          1.    I am a legal assistant employed by White & Case LLP at 1221 Avenue of the

Americas, New York, New York 10020. I am over the age of twenty-one years and not a party

to the above-captioned proceeding.


          2.    On November 5, 2019, I caused the following document be served, on behalf of

HNA Training Center NY LLC, on those identified on the service list attached hereto as

Exhibit A, Exhibit B, and Exhibit C via the methods specified therein:
     Case 1-19-45511-cec       Doc 22    Filed 11/05/19    Entered 11/05/19 18:48:19




       Docket Entry 21: HNA Training Center NY LLC’s Response and Limited Objection to
       Debtor’s Motion for Authorization to Assume Contract to Purchase Real Property and
       Obtain Related Financing

Dated: New York, New York
       November 5, 2019

                                                          /s/ Katelynn Pan_________
                                                          Katelynn Pan


       Sworn to and subscribed before me this 5th day of November, 2019, by Katelynn Pan,
who is personally known to me.



/s/ Olivia M. Luciani
Notary Public, State of New York
No. 01LU6385733
Qualified in New York County
Commission Expires January 14, 2023
     Case 1-19-45511-cec   Doc 22   Filed 11/05/19   Entered 11/05/19 18:48:19




                                  EXHIBIT A
                           (VIA ELECTRONIC MAIL)

                                         J Ted Donovan; J Strauss; Kevin J Nash
                                         Goldberg Weprin Finkel Goldstein LLP
                                         1501 Broadway
                                         22nd Floor
Counsel to Debtors                       New York, NY 10036
                                         (212)-221-5700
                                         Fax : (212)-422-6836
                                         Tdonovan@gwfglaw.com;
                                         jstrauss@gwfglaw.com;
                                         KNash@gwfglaw.com
                                         Neil Fink
                                         Fink and Zelmanovitz, P.C.
Counsel to Buyer                         3839 Flatlands Ave, Suite 206
                                         Brooklyn, NY 11234-3533
                                         neil@fzpclaw.com
                                         Office of the United States Trustee
                                         Eastern District of NY (Brooklyn Office)
                                         U.S. Federal Office Building
U.S. Trustee                             201 Varick Street, Suite 1006
                                         New York, NY 10014
                                         (212) 510-0500
                                         USTPRegion02.BR.ECF@usdoj.gov
     Case 1-19-45511-cec       Doc 22      Filed 11/05/19   Entered 11/05/19 18:48:19




                                       EXHIBIT B
                                (VIA FIRST CLASS MAIL)

ZVG @ Palisades LLC
                                                271-C Cadman Plaza East, Suite 1595
2571 East 17th Street
                                                Brooklyn, NY 11201-1801
Brooklyn, NY 11235-3515
Architectura                                    Ephraim Vashovsky
1 Executive Dr                                  2571 E 17th St.
Fort Lee, NJ 07024-3316                         Brooklyn, NY 11235-3515
Fink and Zelmanovitz                            HNA Training Center NY LLC
3839 Flatlands Ave                              1180 Avenue of the Americas Ste 1810
Brooklyn, NY 11234-3533                         New York, NY 10036-8401
Internal Revenue Service                        Koze Investments LLC
P.O. Box 7346                                   327 N Formosa Ave
Philadelphia, PA 19101-7346                     Los Angeles, CA 90036-2526
LW Hospitality Advisors                         Madison Title Company
200 W 41st St                                   1125 Ocean Ave
New York, NY 10036-7214                         Lakewood, NJ 08701-4577
Meet Hospitality                                Noble Senior Services
466 Broome St                                   48 Pavilion Ave
New York, NY 10013-0678                         Long Branch, NJ 07740-6413
Office of the United States Trustee
Eastern District of NY (Brooklyn Office)        PMD Advisory Services
U.S. Federal Office Building                    1810 Sanctuary Place Dr
201 Varick Street, Suite 1006                   Hebron, KY 41048-7162
New York, NY 10014-4811
Pennoni                                         Premier Corporate Services
515 Grove St                                    560 Hudson St
Haddon Heights, NJ 08035-1734                   Hackensack, NJ 07601-6638
Vanderbilt
                                                Vasco Ventures LLC
Appraisal Company
                                                2571 E. 17th St.
200 W 41st
                                                Brooklyn, NY 11235-3515
New York, NY 10036-7209
Weingarten Weiderkehr                           Ilya Brodsky
1 N Lexington Ave                               2571 E 17th St.
White Plains, NY 10601-1712                     Brooklyn, NY 11235-3515
J Ted Donovan                                   Kevin J. Nash, Esq.
Goldberg Weprin Finkel Goldstein LLP            Goldberg Weprin Finkel Goldstein LLP
1501 Broadway                                   1501 Broadway
22nd Floor                                      22nd Floor
New York, NY 10036-5600                         New York, NY 10036-5600
Neil Fink
Fink and Zelmanovitz, P.C.
3839 Flatlands Ave, Suite 206
Brooklyn, NY 11234-3533
     Case 1-19-45511-cec      Doc 22   Filed 11/05/19   Entered 11/05/19 18:48:19




                                      EXHIBIT C
                                (VIA HAND DELIVERY)

Judge Carla E. Craig                        Office of the United States Trustee
U.S. Bankruptcy Court, EDNY                 Eastern District of NY (Brooklyn Office)
Conrad B. Duberstein Courthouse             U.S. Federal Office Building
271-C Cadman Plaza East - Suite 1595        201 Varick Street, Suite 1006
Brooklyn, NY 11201-1800                     New York, NY 10014-4811
